Citation Nr: 0323923	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  02-11 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, and if so, whether service connection for that 
disability is warranted.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel
INTRODUCTION

The veteran had active duty from January 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision by the 
Chicago, Illinois, Regional Office of the Department of 
Veterans Affairs (VA).

In March 2003 the veteran appeared and testified at a 
personal hearing by videoconference before the undersigned.  
A transcript of that hearing is of record.


FINDINGS OF FACT

1.  A September 1957 Board decision denied entitlement to 
service connection for the residuals of a back injury.

2.  An item of evidence received subsequent to the September 
1957 Board decision is so significant that it must be 
reviewed to fairly decide the merits of the veteran's claim.

3.  A low back disability has been shown by competent medical 
evidence to be causally related to the veteran's military 
service.


CONCLUSIONS OF LAW

1.  The September 1957 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002).

2.  Evidence received since the September 1957 Board decision 
is new and material, and the veteran's claim of entitlement 
to service connection for residuals of a back injury is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).

3.  A low back disability was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding with appellate review at 
this time without action to comply with the additional 
notice/development provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 
38 C.F.R. §§ 3.102, 3.159.

The veteran asserts that he injured his back and right leg 
while undergoing weapons training during service sometime in 
1944.  The veteran has stated that he experienced back pain 
and pain radiating down the right leg through the remainder 
of his service, including his duty in Europe.

The veteran's claim of service connection for residuals of a 
back injury was denied by a September 1957 Board decision.  A 
claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board 
notes that there has been a regulatory change with respect to 
the definition of new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See § 3.156(a).  As the veteran filed his claim prior to this 
date, the earlier version of the law remains applicable in 
this case.  Under this version of the law, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

In the May 2001 rating decision on appeal, the RO determined 
that new and material evidence had not been submitted to 
reopen the veteran's service connection claim.  The Board, 
however, must make its own determination as to whether new 
and material evidence has been presented to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (1996).

Evidence received since the September 1957 Board decision 
includes medical opinions (September 2002 and September 2000) 
from the veteran's private physicians indicating that the 
veteran's current back problems with radiculopathy are 
related to the veteran's military service.  The Board views 
these new items of evidence as so significant that they must 
be reviewed in order to fairly decide the merits of the 
veteran's claim.  In other words, the Board finds that the 
evidence is new and material under 38 C.F.R. § 3.156.  As 
such, the Board will now adjudicate this claim on the merits.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

While service medical records do not specifically document 
that the veteran complained of back problems during service, 
the Board notes that letters from three of the veteran's 
service comrades indicate that the veteran made such 
complaints during service.  Further, evidence in the claims 
file also reveals that the veteran sought treatment for his 
back from a private health care professional only five days 
after his discharge from service, and subsequent private 
medical records have long reflected that the veteran suffers 
from lumbar disk disease.  Moreover, a September 2000 
statement from a private physician reflects this physician's 
opinion that "[i]t is definitely more probable than not that 
this gentleman's chronic disabling condition of the right leg 
and lower back were a direct result of military service."  
This conclusion is further supported by the September 2002 
opinion by Per Freitag, M.D. that "there is a highly 
probable relationship between [the veteran's] current 
impairment of failed back syndrome and current foot drop with 
. . . service of the United States Army."  

Under the circumstances of this case, the Board concludes 
that a basis upon which to establish service connection for a 
low back disability diagnosed as failed back syndrome has 
been presented.  Accordingly, the appeal is granted.  

ORDER

New and material evidence having been submitted in this case, 
the claim for service connection for a low back disability is 
reopened, and service connection for a low back disorder, 
diagnosed as failed back syndrome is granted.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

